Citation Nr: 9917232	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance by another person or 
based on being housebound.  

2.  Entitlement to an increased evaluation for a lumbar disc 
syndrome, rated 40 percent disabling, to include whether a 
timely substantive appeal with respect to this issue has been 
submitted. 

3.  Entitlement to an increased evaluation for a brain 
syndrome due to trauma, rated 30 percent disabling, to 
include whether a timely substantive appeal with respect to 
this issue has been submitted. 

4.  Entitlement to an increased evaluation for right ulnar 
neuropathy, rated 30 percent disabling, to include whether a 
timely substantive appeal with respect to this issue has been 
submitted. 

5.  Entitlement to an increased evaluation for a right 
Achilles tendon disorder, rated 20 percent disabling, to 
include whether a timely substantive appeal with respect to 
this issue has been submitted. 

6.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right humerus, rated 20 percent 
disabling, to include whether a timely substantive appeal 
with respect to this issue has been submitted. 

7.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right clavicle, rated 10 percent 
disabling, to include whether a timely substantive appeal 
with respect to this issue has been submitted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1961.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  The matter was remanded as is described in detail 
below.


REMAND

As directed by the Board in the September 1997 Remand, the RO 
mailed a letter to the veteran in October 1997 asking her to 
specify which claims she wished to pursue.  The veteran's 
representative mailed a copy of this letter to the veteran in 
October 1998, and a Report of Contact dated in that month 
also indicates the veteran was again contacted by the RO.  
However, no response from the veteran is of record, and given 
a decision of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter Court) promulgated subsequent to the September 
1997 Remand, the Board concludes that the RO should 
adjudicate the issue of the timeliness of the substantive 
appeals as to ISSUES 2-7 as set forth on the title page.  
Marsh v. West, 11 Vet. App. 468 (1998); see also  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993), O.G.C. Precedents 6-92 
and 16-92, 57 Fed.Reg. 49744 and 49747 (1992).  

A timely appeal of the issue of entitlement to special 
monthly compensation based on the need for aid and attendance 
by another person or based on being housebound has been 
submitted by the veteran, and as discussed in the September 
1997 Remand, further examination of the veteran is necessary 
in order to determine whether her service connected 
disabilities warrant entitlement to this benefit.  
Accordingly, the RO will be requested to schedule the veteran 
for another VA examination upon remand. 

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO should schedule the veteran 
for a VA "Examination for Housebound 
Status or Permanent Need for Regular Aid 
and Attendance."  The examiner(s) are 
asked to describe all the veteran's 
health problems due to service connected 
disorders, both mental and physical, and 
their impact on her ability to perform 
the functions of daily living.  The 
claims folder should be made available to 
the examiner(s) prior to the 
examinations.  All indicated tests and 
studies should be done, and all 
subjective complaints and objective 
findings should be reported in detail.
 
In particular, the examiner(s) are 
requested to evaluate whether, due solely 
to service connected disabilities, the 
veteran is unable to keep herself clean 
and presentable, is unable to perform 
normal activities of daily living without 
assistance, and is unable to protect 
herself from the hazards and dangers 
incident to her daily environment.  
Specifically, the examiner(s) are 
requested to determine whether the 
veteran essentially requires the services 
of another on a daily basis, and if so, 
the specific rationale for such a 
determination, including which specific 
conditions are responsible and the extent 
to which each is responsible.  In 
addition, the examiner(s) are requested 
to determine whether the veteran is 
confined to her dwelling as a result of 
service-connected disorders, and whether 
this confinement will continue during her 
lifetime.  Finally, the examiner(s) 
should state whether the veteran's 
various service-connected disabilities 
are subject to improvement through 
appropriate treatment.
 
The examiner(s) should complete the 
examination report, responding to all 
questions therein, including whether the 
veteran is able to feed, dress herself, 
attend to the wants of nature, ambulate 
outside the home without assistance, 
protect herself from dangers in her 
environment, etc., and specify what 
disabilities are implicated in her 
inability to perform such self-care 
tasks.  In this regard, the specific 
disability or disabilities which require 
the use of a wheelchair are to be 
described, and the examiner(s) are to 
comment on the degree to which any upper 
extremity disability affects her ability 
to get out of or into her wheelchair 
without the assistance of others.

2.  The RO is adjudicate ISSUES 2-7 as 
listed on the title page.  Such 
adjudication should include a 
determination as to whether any document 
submitted after the Statement of the Case 
and before March 1, 1996, can be 
construed as a Substantive Appeal with 
regard to any of these issues. 

3.  The appellant and her representative 
are informed that they may submit 
additional argument or evidence in 
support of the claims as they desire.

4.  The RO should adjudicate the issue of 
whether the criteria for entitlement to 
special monthly compensation based on the 
need for the regular aid and attendance 
by another person or based on being 
housebound are met.  

If any of the issues listed on the title page are denied, the 
veteran and her representative should be issued a 
supplemental statement of the case, to include citations to 
the relevant laws and regulations as needed, and the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of her appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




